UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:01 YEAR:2011 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF MARCH 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 46 52 s03 CASH AND AVAILABLE INVESTMENTS 19 29 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 11 11 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3 3 s06 INVENTORIES 4 5 s07 OTHER CURRENT ASSETS 9 4 s08 LONG-TERM ASSETS 15 5 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 3 2 s11 OTHER INVESTMENTS 12 3 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 28 29 s13 LAND AND BUILDINGS 12 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36 34 s15 OTHER EQUIPMENT 5 5 s16 ACCUMULATED DEPRECIATION 28 26 s17 CONSTRUCTION IN PROGRESS 2 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 7 9 s19 OTHER ASSETS 4 5 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 16 17 s22 SUPPLIERS 9 10 s23 BANK LOANS 0 2 s24 STOCK MARKET LOANS 1 0 0 s103 OTHER LOANS WITH COST 1 0 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 5 4 s27 LONG-TERM LIABILITIES 60 53 s28 BANK LOANS 16 10 s29 STOCK MARKET LOANS 44 41 s30 OTHER LOANS WITH COST 0 1 s31 DEFERRED LIABILITIES 21 24 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 3 6 s33 STOCKHOLDERS' EQUITY s34 NON-CONTROLLING INTEREST 13 14 s35 CONTROLLING INTEREST 87 86 s36 CONTRIBUTED CAPITAL 29 32 s79 CAPITAL STOCK 20 22 s39 PREMIUM ONISSUANCE OF SHARES 9 10 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 58 54 s42 RETAINED EARNINGS AND CAPITAL RESERVES 68 64 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 1 s80 SHARES REPURCHASED -6,085,420 -12 -4,948,404 -11 BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 75 74 s49 GOODWILL 25 26 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 12 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 88 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 41 42 s53 MEXICAN PESOS LIABILITIES 59 58 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 2 0 s89 ACCRUED INTEREST 19 18 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 72 73 s105 BENEFITS TO EMPLOYEES 8 8 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 46 78 s60 MEXICAN PESOS LIABILITIES 54 22 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 18 35 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 20 8 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 62 58 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 6 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 91 89 s45 NET INCOME FOR THE YEAR 3 4 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION -1,434,193 -171 -1,338,943 -253 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS -48,279 -6 -121,075 -23 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 40 38 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO MARCH 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 59 58 r03 GROSS PROFIT 41 42 r04 GENERAL EXPENSES 22 21 r05 OPERATING INCOME (LOSS) 19 21 r08 OTHER INCOME AND (EXPENSE), NET -34,873 -0 -18,424 -0 r06 INTEGRAL RESULT OF FINANCING -780,621 -6 -527,571 -4 r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES -98,223 0 -115,655 0 r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 12 15 r10 INCOME TAXES 3 5 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 9 10 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 9 10 r19 NONCONTROLLING INTEREST NET INCOME 3 2 r20 CONTROLLING INTEREST NET INCOME 7 9 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 86 r22 FOREIGN 13 14 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET -34,873 -18,424 r49 OTHER INCOME AND (EXPENSE), NET -30,295 87 -13,768 75 r34 EMPLOYEES' PROFIT SHARING, CURRENT -16 -15 r35 EMPLOYEES' PROFIT SHARING, DEFERRED -1,090 3 -10 r06 INTEGRAL RESULT OF FINANCING -780,621 -527,571 r24 INTEREST EXPENSE -112 -169 r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME -38 -69 r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET -202,067 26 -2,419 0 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 89 r33 INCOME TAX, DEFERRED -31,552 -8 11 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROMJANUARY 1 TOMARCH 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 59 58 rt03 GROSS PROFIT 41 42 rt04 GENERAL EXPENSES 22 21 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 19 21 rt08 OTHER INCOME AND (EXPENSE), NET -34,873 -0 -18,424 -0 rt06 INTEGRAL RESULT OF FINANCING -780,621 -6 -527,571 -4 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES -98,223 0 -115,655 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 12 15 rt10 INCOME TAXES 3 5 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 9 10 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 9 10 rt19 NET INCOME OF MINORITY INTEREST 3 2 rt20 NET INCOME OF MAJORITY INTEREST 7 9 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 87 86 rt22 FOREIGN 13 14 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET -34,873 -18,424 rt49 OTHER INCOME AND (EXPENSE), NET -30,295 87 -13,768 75 rt34 EMPLOYEES' PROFIT SHARING, CURRENT -16 -15 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED -1,090 3 -10 rt06 INTEGRAL RESULT OF FINANCING -780,621 -527,571 rt24 INTEREST EXPENSE -112 -169 rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME -38 -69 rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET -202,067 26 -2,419 0 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 89 rt33 INCOME TAX, DEFERRED -31,552 -8 11 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES - e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTS - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING - e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT, IT WILL HAVE TO EXPLAIN IN NOTES. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D AMOUNT AMOUNT d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERENT SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE, USE THE NET INCOME FOR THE LAST TWELVE MONTHS. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 93 days 86 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)IN THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 ALEKTIS CONSULTORES, S. DE R.L. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1 2 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 4 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 5 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 6 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 7 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OF COMPANIES 1 8 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 10 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 11 KAPA CAPITAL, S.A. DE C.V. SOFOM PROMOTION AND DEVELOPMENT OF COMPANIES 12 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 16 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 18 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 19 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 20 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 21 TELEVISA ENTRETENIMIENTO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 22 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 23 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 24 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA, S.A.B. IN EACH COMPANY. ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 4 COMUNICABLE, S.A. DE C.V. CABLE TV TRANSMITION 1 5 COMUNICABLE DE VALLE HERMOSO, S.A. DE C.V. CABLE TV TRANSMITION 1 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V. TELECOM 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS TOTAL OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA, S.A.B. IN EACH COMPANY. CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing CREDIT TYPE/INSTITUTION WITH FOREIGN INSTITUTION DATE OF CONTRACT AMORTIZATION DATE INTEREST RATE AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) TIME INTERVAL TIME INTERVAL CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR CURRENT YEAR UNTIL 1 YEAR UNTIL 2 YEAR UNTIL 3 YEAR UNTIL 4 YEAR UNTIL 5 YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 0 0 0 0 0 INBURSA, S.A. NA 10/22/2004 4/23/2012 0 0 0 0 0 SANTANDER SERFIN NA 4/21/2006 4/21/2016 TIIE+24 0 0 0 0 0 BANCO MERCANTIL DEL NORTE NA 2/24/2011 2/21/2016 TIIE+215 0 0 SANTANDER SERFIN NA 3/30/2011 3/30/2016 0 0 0 0 0 BBVA BANCOMER NA 3/30/2011 3/30/2016 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2018 0 0 0 0 0 HSBC NA 3/28/2011 3/30/2018 TIIE+117.5 0 0 0 0 0 AF BANREGIO, S.A. DE C.V. NA 8/23/2010 5/24/2011 0 0 0 0 0 OTHER TOTAL BANKS 0 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 0 0 0 0 0 HOLDERS NA 10/14/2010 10/1/2020 0 0 0 0 0 HOLDERS YES 9/14/2001 9/13/2011 0 0 0 0 0 HOLDERS YES 3/11/2002 3/11/2032 0 0 0 0 0 HOLDERS YES 3/18/2005 3/18/2025 0 0 0 0 0 HOLDERS YES 5/6/2008 5/15/2018 0 0 0 0 0 HOLDERS YES 11/23/2009 1/15/2040 0 0 0 0 0 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 3/31/2011 3/31/2012 0 0 0 0 0 VARIOUS YES 3/31/2011 3/31/2012 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 8/1/2013 VARIOUS 0 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST - 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.360,,312, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES THEMONETARYASSETS INCLUDEU.S.$199,316 THOUSANDOF LONG-TERM AVAILABLE-FOR-SALE INVESTMENTS, OF WHICH FOREIGN EXCHANGE GAIN OR LOSS RELATED TO THE CHANGES IN FAIR VALUE OF THESE FINANCIAL INSTRUMENTS IS ACCOUNTED FOR AS OTHER COMPREHENSIVE INCOME. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.25,105,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG - TERM DEBT SECURITIES THE AGREEMENTS OF THE U.S.$300 MILLION (OF WHICH APPROXIMATELY U.S.$71.9 MILLION ARE OUTSTANDING AS OF MARCH 31, 2011), U.S.$500 MILLION, U.S.$600 MILLION, U.S.$300 MILLION, PS. 4,500 MILLION, AND U.S.$, S.A.B. WITH MATURITY IN 2011, 2018, 2025, 2032, 2, RESPECTIVELY, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT MARCH 31, 2011, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDINGS, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES. 0 0 TRANSMISSION STATIONS BROADCAST STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCAST STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS ESTUDIO MÉXICO FILMS, S.A. DE C.V. DOMESTIC DISTRIBUIDORA ROMARI, S.A. DE C.V. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC CINEMATOGRÁFICA, S.A. DOMESTIC QUALITY FILMS, S. DE R.L. DE C.V. DOMESTIC PRODUCCIONES POTOSI, S.A. DOMESTIC PRODUCCIONES MATOUK, S.A. DOMESTIC PONS MORALES MARIA ANTONIETA DOMESTIC NARMEX, S.A. DE C.V. DOMESTIC AGUIRRE PRODUCCIONES, S.A. DE C.V. DOMESTIC DISTRIBUIDORA DE ENTRETENI- MIENTO DE CINE, S.A. DE C.V. DOMESTIC PRODUCCIONES ALFA AUDIOVISUAL, S.A. DE C.V. DOMESTIC UNIVERSAL STUDIOS INTERNATIONAL FOREIGN NO CHILE, S.A. FOREIGN NO CPT HOLDINGS, INC. FOREIGN NO DW (NETHERLANDS) BV FOREIGN NO METRO GOLDWYN MAYER INTERNATIONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACOm, INT. FOREIGN NO PARAMOUNT PICTURES GLOBAL A DIVISION OF VIACOM GLOBAL NETHERLANDS BV FOREIGN NO RCN TELEVISION, INC FOREIGN NO TELEMUNDO TELEVISION STUDIOS, LLC FOREIGN NO TOEI ANIMATION INCORPORATED FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL CITY STUDIOS PRODUCTIONS, LLLP FOREIGN NO WARNER BROS. INTERNATIONAL INC FOREIGN NO OTHER CABLE RG COAXIAL MAYA 60 DICIMEX, S.A. DE C.V. DOMESTIC YES CONECTOR HEMBRA POWER & TELEPHONE SUPPLY, S.A. DE C.V. DOMESTIC YES DIVISOR DE LINEA POWER & 2 SALIDAS TELEPHONE SUPPLY, S.A. DE C.V. DOMESTIC YES COUCHE PAPER PAPELERA LOZANO, S.A. DOMESTIC YES PAPEL, S.A. DE C.V. DOMESTIC YES PAPELERÍA PROGRESO, S.A. DE C.V. DOMESTIC YES SUMINISTROS Y SERVICIOS BROOM DOMESTIC YES STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO MILLYKOSKI SALES GMBH FOREIGN NO SAPPI DEUTSCHLAND GMBH FOREIGN NO ABITIBI BOWATER, INC FOREIGN YES PAPER AND IMPRESSION SERVICIOS PROFESIONALES DE IMPRESION DOMESTIC YES QUAD/GRAPHICS MÉXICO, S.A. DE C.V. DOMESTIC YES REPRODUCCIONES FOTOMECANICAS, S.A. DOMESTIC YES OFFSET MULTICOLOR, S.A. DOMESTIC YES MOIÑO IMPRESORES, S.A. DE C.V. DOMESTIC YES EDITORA GEMINIS, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOMBIANA, S.A. FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES AGSTROM GRAPHICS FOREIGN YES CARGRAPHICS, S.A. FOREIGN YES QUAD GRAPHICS COLOMBIA, S.A. FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing MAIN PRODUCTS NET SALES MARKET
